IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00304-CR

RONALD EUGENE DARWIN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 14,101


                           MEMORANDUM OPINION


      Ronald Eugene Darwin appeals the trial court’s denial of Darwin’s “Motion for

Judgement Nunc Pro Tunc on Pre-Sentence Time Credit.” However, the trial court’s

denial of that motion is not an appealable order, and this Court has no jurisdiction of an

appeal from that order. Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet.

dism'd); see also Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App. 2004) (appeal of
denial of nunc pro tunc is by way of a petition for writ of mandamus). Accordingly,

Darwin’s appeal is dismissed for want of jurisdiction.1



                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 17, 2015
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See
TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition
for discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days
after either the day this Court’s judgment was rendered or the day the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2(a).

Darwin v. State                                                                                        Page 2